Citation Nr: 0425283	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than May 2, 2000, 
for a grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

INTRODUCTION

The veteran had active service from November 1969 until 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Togus, Maine, in which service connection for 
PTSD was granted effective May 2, 2000.  The veteran filed a 
Notice of Disagreement (NOD) as to the effective date in 
November 2000.  The Statement of the Case (SOC) was issued in 
December 2000 and the appeal was received in August 2001.  

The veteran testified at a central office hearing in June 
2003.  The Board last remanded this matter in November 2003.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was received on May 21, 1993.

2.  A June 1994 rating decision denied the claim for service 
connection.  The veteran was informed of her appeal rights, 
but she did not appeal this issue.

3.  The veteran's claim for service connection for PTSD was 
received on April 10, 1997.  

4.  In a January 22, 1998, rating decision the RO denied the 
veteran's claim for service connection for PTSD.  The 
veteran's timely Notice Of Disagreement (NOD) was received on 
April 6, 1998.  

5.  A Statement of the Case (SOC) was mailed to the veteran 
on December 11, 1998.  

6.  There is credible evidence of record that a timely VA 
Form 9 was submitted.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final to the extent that 
service connection for a psychiatric disorder was denied.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 and 3.160 
(2003).

2.  Resolving all reasonable doubt in favor of the veteran, 
an effective date of April 10, 1997, but no earlier, for the 
grant of service connection for PTSD is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied the duties to notify and assist by means of 
letter to the veteran dated in February 2004.  As a 
preliminary matter, the Board finds that given the favorable 
decision below, no further notification or development action 
is required under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

The veteran contends that she is entitled to an effective 
date earlier than May 2, 2000, for a grant of service 
connection for post traumatic stress disorder (PTSD).  At the 
June 2003 hearing she testified that she filed a timely VA 
Form 9 to the December 1998 Statement of the Case (SOC).  The 
veteran stated that during this time she was undergoing 
treatment for cancer but still responded timely to the SOC.  
She indicated that she always responded timely to all 
correspondence from the VA.  The veteran testified that she 
filed a timely appeal to the June 1994 rating decision, which 
denied her claims for service connection for a nervous 
disorder and for non-service-connected pension benefits.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
thereof.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003). 

The veteran's initial claim of entitlement to service 
connection for a nervous disorder was received in May 1993.  
The RO denied the veteran's claim for a nervous disorder in a 
June 1994 rating decision.  A notice of disagreement (NOD) 
was received in October 1994; however, the veteran only 
disagreed with the denial of the pension claim and not the 
nervous disorder claim.  Specifically, the veteran wrote that 
she wanted a reconsideration of issue number 2 in the rating 
decision dated June 1994 for entitlement to non-service-
connected pension benefits.  She wrote, "I hereby appeal the 
decision on item #2".  The veteran specifically limited her 
NOD to the pension claim.  She did not mention the nervous 
disorder claim at all in her October 1994 NOD.  An appeal 
requires a notice of disagreement on behalf of the claimant 
and a substantive appeal after a statement of the case is 
provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  If no 
notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  Since a NOD 
was not submitted on the denial of service connection for a 
nervous disorder the June 1994 rating decision with regard to 
that claim is final.  

A review of the facts shows that the veteran's claim for 
service connection for PTSD was received on April 10, 1997.  
With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).  The April 1997 
claim was a claim to reopen since there was a prior final 
disallowance of the claim, as discussed above.  

In a January 22, 1998, rating decision the RO denied the 
veteran's claim for service connection for PTSD.  The 
veteran's timely NOD was received on April 6, 1998.  A SOC 
was mailed to the veteran on December 11, 1998.  A 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302.  The next correspondence from the veteran regarding 
the PTSD claim in the claims file was received by the RO on 
May 2, 2000.  

In support of her contention that she submitted a timely VA 
Form 9 the veteran submitted a sworn statement from her 
daughter.  The veteran's daughter wrote that she drove the 
veteran to the Division of Veterans' Affairs in the State 
Office Building in Happauge, New York, during the third week 
of December 1998 because the SOC was received while the 
veteran was hospitalized.  The Veterans Service 
Representative had the veteran complete a VA Form 9 to file 
her appeal in response to the SOC.  

In support of the veteran's claim for an earlier effective 
date the Veteran Claims Supervisor from the State of New York 
Division of Veterans' Affairs submitted a letter stating that 
a "lightweight" file was located.  A copy of the charge 
card for the "lightweight" file was attached.  He indicated 
that in that folder was a VA Form 9 appealing a previous 
decision.  The veteran had moved several times and 
consequently they were not sure where the actual claims 
folder was.  There are documents in the claims folder showing 
transfer of the folder to various ROs. 

Affording her the benefit of the doubt, the Board finds that 
a timely VA Form 9 was filed in response to the December 11, 
1998, SOC.  There is no reason to doubt the credible 
testimony of the veteran or the statements submitted by her 
daughter and representative.  The fact that the claims file 
was transferred to various jurisdictions and that there 
existed, at one time, a temporary file, increases the 
probability that a document was lost along the way.  The 
daughter's statement is sufficient to place a time period on 
the filing of the appeal, which allows the Board to conclude 
it would have been timely filed.  The evidence in this case 
is not as clear as the Board would prefer, in that the actual 
document is not in the record.  However, as with all claims, 
any reasonable doubt must be resolved in the veteran's favor.  
It is concluded that there exists a reasonable doubt as to 
whether the veteran's April 10, 1997, claim remained pending 
and unadjudicated.  Resolving the benefit of the doubt in the 
veteran's favor, it is concluded that the claim remained 
pending and unadjudicated at the time it was favorably 
resolved by the October 2000 rating decision and that, 
therefore, an earlier effective date is warranted.  See 38 
U.S.C.A. § 5107.  

Accordingly, the Board finds that the veteran is entitled to 
an earlier effective date for the grant of service connection 
for PTSD.  The proper effective date would be date of claim, 
April 10, 1997.  Based on the finality of the prior denial of 
the claim, an effective date any earlier is not warranted 
under VA regulations governing effective dates for awards 
based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).


ORDER

An earlier effective date of April 10, 1997, for the grant of 
service connection for PTSD is granted, subject to the rules 
and payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



